DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 59-62, and 94 are currently pending and examined on the merits. 
Claim 61 is currently amended. 
Claim 94 is newly added. 
Claim Interpretation
In the instant case, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure; Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product. For example, “[a] 3D printed nephron” does not appear to confer any structural limitations on the nephron different from a nephron produced by other methods. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In view of the MPEP § 2106, claims 59-62, and 94 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Guidance
A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2A) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 2B) Does the claim as a whole recite something significantly more than the judicial exception(s)? 
Claim Interpretation 
With respect to claims 59-62, and 94 applicant’s invention is interpreted as comprising a nephron comprising one or more functional channels, where in renal proximal tubule cells, loop of Henle cells, and renal distal tubules are each respectively present over a predetermined length of the functional channel(s), and wherein the functional channel(s) is at least partially surrounded by an extracellular matrix composition. Claims 61-62 further incorporate an interpenetrating vasculature.

Analysis in View of Claim Interpretation and Subject Matter Eligibility Guidance
1) Statutory Subject Matter
Claims 59-62, and 94 are directed to a nephron, which is a composition of matter. Therefore, claims 59-62, and 94 are directed to statutory subject matter. 
2A) Judicial Exception
	1) Does the claim recite a judicial exception? 
Claims 59-62, and 94 recite a judicial exception because a nephron is a naturally occurring product.
2) Does the claim recite additional elements that integrate the judicial exception into a practical application? 

Claims 59-62, and 94 do not recite additional elements that integrate the judicial exception into a practical application because the claims do not recite any additional limitations beyond the nephron itself.

2B) Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements present in the claims (e.g., vasculature) are also naturally occurring products which are present in nephron tissue. 
Summary
On balance the relevant factors weigh against eligibility and claims do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 94 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 94 contains the trademark/trade name MATRIGEL.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an extracellular matrix composition and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 59-62, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Charest et al., US Patent No. 9,657,261 (cited on IDS dated 5/29/20, hereinafter Charest) in view of Kolesky et al., 3D bioprinting of vascularized, heterogeneous cell-laden tissue constructs. Advanced Materials, Vol. 26 (2014) pages 3124-3130 (cited on IDS dated 5/29/20, hereinafter Kolesky) .

Charest discloses biomimetic, cellularized nephron units, and methods of making thereof (Abstract). Charest explains that there is a need in the art for devices which can accurately replicate the in vivo conditions of a nephron (¶ [0005]). Charest discloses a device having a microfluidic device having a channel with topography which mimics the structure provided by naturally occurring extracellular matrix (ECM) (¶ [0049], [0051]-[0052], [0067], Fig. 1). The device is made of any suitable material known in the art, including materials which may be 3D printed (¶ [0054]-[0055]). The device may have one to over a hundred flow channels (¶ [0065]). In some embodiments, the device contains a second flow channel seeded with vascular epithelial cells to mimic vasculature (¶ [0013], [0098], [0104], Figs. 10-14). Cells are then grown within the flow channels (¶ [0079]). Cells commonly used for in vitro kidney models include proximal tubule cells, or other cells harvested from kidney tissue (¶ [0079]). In a preferred embodiment a nephron is constructed containing a loop of Henle, a distal tubule, and a collecting duct (¶ [0099], Figs. 10-14). Charest suggests that the disclosed methods may be applied to other structures of a bioartificial kidney (¶ [0099]).
Charest does not explicitly disclose that the device may contain proximal tubule cells, distal tubule cells, or loop of Henle cells. With respect to proximal tubule cells, Charest explains that the disclosed methods may be applied to other structures of a bioartificial kidney beyond those specifically embodied (¶ [0099]). Charest also discloses that cells commonly used for in vitro kidney models include proximal tubule cells (¶ [0079]). With respect to loop of Henle cells and distal tubule cells Charest discloses that cells harvested from kidney tissue are commonly used for in vitro kidney models (¶ [0079]). Charest also discloses constructing a bioartificial loop of Henle, which may be seeded with water-permissive and salt-pumping cells (¶ [0099], [0116]-[0117]), and a distal tubule (¶ [0099]). Thus, there is a suggestion present in Charest that the device could contain each of proximal tubule cells, loop of Henle cells, and distal tubule cells. 
Charest does not disclose that the device is composed of certain extracellular matrix components. 

Kolesky discloses methods of making 3D printed-microfluidic tissue constructs containing vasculature, multiple cell types and extracellular matrix (p3124 col 1 ¶ 3-col 2 ¶ 1). Kolesky explains that the ability to create 3D vascularized tissues would allow for significant advances in tissue engineering and organ repair (p3124 col 1 ¶ 1). Kolesky discloses 3D printing complex vascularized tissues using a combination of components onto a glass slide: a gelatin methacrylate (GelMA) for a photopolymerizable extracellular matrix, GelMA based cell laden inks, a poly(dimethyl siloxane) (PDMS) ink for border printing, and an aqueous fugitive ink for microvascular networks (p3124 col 1 ¶ 3-p3125 col 2 ¶ 2, p 3129 col 2 ¶ 1). resultant endothelialized channels may be perfused with cell culture media (p3127 col 2 ¶ 2). Kolesky explains that the disclosed methods allow for the formation of engineered tissue constructs containing vasculature and multiple cell types contained within ECM (p 3128 col 2 ¶ 2). Kolesky concludes that the disclosed methods will allow for the bioprinting of functional 3D tissues and organs (p 3128 col 2 ¶ 2).
As both Charest and Kolesky are directed to methods of making biomimetic microfluidic devices, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to use the GelMA of Kolesky in the methods of Charest as a simple substitution of one known material for constructing a microfluidic device for another, with a reasonable expectation that a biomimetic nephron could be constructed.  
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632